CALKINS, J.,
with whom DANA, J. joins, concurring.
[¶ 5] Athough I agree that the court’s order is interlocutory and does not fall within the judicial economy exception to the final judgment rule, I write separately to express what I believe to be the proper procedure in a paternity case when there is a motion to dismiss on res judicata grounds. In my opinion the proper procedure is for the court to decide the motion to dismiss before ordering genetic testing. Athough the Superior Court is able to avoid a difficult decision on res judicata if the genetic testing demonstrates that the defendant is not the father, such rationale should not support putting these parties in an emotional whirlwind if the doctrine of res judicata forecloses a judgment of paternity against the defendant.